Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2, and 11-20 have been canceled  and claims 1, 21, 24 , 26-27, and 29-30 have been amended . Claim 31 was newly added and currently claims 1,3-10, and 21-31 are under examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi , US5647989 in view of Kramer, US20130306525 and further in view of Brigante, US6458020 .
Regarding claim 1,  Hayashi discloses a pad on a rotating platen (rotating polishing pad 15b, Fig 2); a first feeder and a second feeder(feeders portions associated with portions 18 and 17, Fig 2), wherein second feeders configured to dispense a slurry on the pad (slurry delivered by portion 17, Fig 2); and a separation module configured to process a first fluid generated from the pad (module 20 receiving first fluid 5, Fig 2), wherein the separation module comprises: an outlet fluidly connected to the second feeder and configured to output a second fluid(outlet of part 30, Fig 2); and a first tank configured to store a plurality of chemicals (part 30, Fig 2, 3:56-65 and 6:42-58) 
However, Hayashi does not disclose each of the first and second feeders configured to dispense a slurry on the pad, wherein a separation module being a floatation module having a tank configured to store a plurality of chemicals wherein the plurality of chemicals comprise a frother and a collector configured to chemically bond with chemicals in the first fluid; and wherein each feeder of the first and second feeders is configured to dispense an abrasive containing slurry on the pad.
Kramer teaches  a floatation device for filtration and separation of unwanted particles in a slurry. (Fig 1 and  paragraph 0023)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the separation module disclosed by Hayashi to have further incorporated a floatation module as taught by Kramer in order to increase separation efficiency of unwanted debris from a slurry during abrasive slurry recycling process.
Furthermore, Brigante teaches an abrasive slurry dispensed from tube 18 and a  reclaimed slurry from supply tube 35. (1:16-19 and 5:5-6)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the feeders disclosed by Hayashi in view of Kramer to have further incorporated such that each feeders configured to dispense an abrasive containing slurry on the polishing pad as taught by Brigante in order provide efficient partial slurry recirculation which allows a constant flow of fresh slurry thereby reducing potential concentration variation effects.  (5:26-31)
Regarding claim 6, Hayashi in view of Kramer and further in view of Brigante discloses each and every limitation set forth in claim 1. Furthermore, Kramer teaches the flotation module further comprises an other tank fluidly connected to an upper portion of the tank. (paragraph 0022)
Regarding claim 7,  Hayashi in view of Kramer and further in view of Brigante discloses each and every limitation set forth in claim 1. Furthermore, Kramer teaches the plurality of chemicals further comprise a modifier configured to change a hydrophobicity and hydrophilicity of one or more molecules in the first fluid.  (paragraph 0004)
Regarding claim 8, Hayashi in view of Kramer and further in view of Brigante discloses each and every limitation set forth in claim 1. Furthermore, Kramer discloses an other floatation module wherein the outlet of the flotation module is fluidly connected to a tank of the other flotation module. (paragraph 0022)
Regarding claim 9, Hayashi in view of Kramer and further in view of Brigante discloses each and every limitation set forth in claim 1. Furthermore, Hayashi discloses a mixing tank that stores the slurry dispensed to the first feeder, wherein an outlet of the mixing tank is fluidly connected to the first feeder.  (a tank associated with element 18 would be capable of holding slurry, Fig 2)
Regarding claim 10, Hayashi in view of Kramer and further in view of Brigante discloses each and every limitation set forth in claim 1. Furthermore, Hayashi discloses a substrate carrier configured to hold a substrate surface against the pad and apply a pressure to the substrate. (element 15d holding workpiece 16, Fig 2)
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi , US5647989 in view of Kramer, US20130306525 and further in view of Brigante, US6458020  and further in view of Iida, US6106728.
Regarding claim 3, Hayashi in view of Kramer and further in view of Brigante discloses each and every limitation set forth in claim 1. However, Hayashi in view of Kramer does not disclose a filter module fluidly connected between the second feeder and the outlet and configured to remove particles from the second fluid. 
Iida teaches discloses a separation module having multiple stages with chemicals furthermore having a filter 7 between an outlet Fp and a feeder 300. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus disclosed by Hayashi in view of Kramer and further in view of Brigante to have further incorporated a filter module fluidly connected between the second feeder and the outlet  as taught by Iida in order to provide filter out any smaller foreign matter . (6:37-42)
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi , US5647989 in view of Kramer, US20130306525 and further in view of Brigante, US6458020 and further in view of Kawashima, US6358125. 
Regarding claim 4, Hayashi in view of Kramer and further in view of Brigante discloses each and every limitation set forth in claim 1. However, Hayashi in view of Kramer does not disclose a detection module fluidly connected between the outlet and the second feeder;  and configured to examine chemical and physical properties of the second fluid. 
Kawashima teaches a sensing mechanism 305 positioned between a nozzle and an outlet for measuring concentration of the polishing liquid. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus disclosed by Hayashi in view of Kramer and further in view of Brigante to have further incorporated a detection module as taught by Kawashima in order to monitor and deliver a polishing liquid having a constant additive concentration can be supplied to the polishing liquid supply system. (6:60-63)
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi , US5647989 in view of Kramer, US20130306525 and further in view of Brigante, US6458020 and further in view of Dobby, US20130140218.
Regarding claim 5, Hayashi in view of Kramer and further in view of Brigante discloses each and every limitation set forth in claim 1. Kramer discloses the tank further comprises an inlet, wherein the inlet is configured to receive the first fluid (inlet line 20, Fig 1) 
However, Hayashi in view of Kramer does not disclose an other outlet, and the other outlet is fluidly connected to a drain. 
Dobby teaches a discharge outlet  17, 8, 4. (Fig 6)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the tank disclosed by Hayashi in view of Kramer and further in view of Brigante in order to drain excess froth or unwanted liquid from the tank. 
Claims 21 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi , US5647989 in view of Dobby, US20130140218 and further in view of Kramer, US20130306525 and further in view of Brigante, US6458020 .
Regarding claim 21, Hayashi discloses a first feeder configured to supply a fresh slurry to a pad (first feeder associated with element 18 capable of supplying fresh slurry, Fig 2); a substrate carrier configured to hold a substrate surface against the pad (elements 15d holding element 16, Fig 2), and a separation module.  (module 20, Fig 2)
However, Hayashi does not disclose a separation module being a flotation module, comprising :  a tank configured to store a fluid comprising a frother, wherein the tank comprises : an inlet configured to provide a slurry waste to the tank; a first outlet configured to output a recycled slurry to a second feeder of the polishing system; and a second outlet fluidly connected to a drain; and an agitator configured to cause the frother to create bubbles in the fluid in the tank, and the first feeder configured to supply fresh abrasive containing slurry.
Dobby teaches  a floatation device for filtration and separation of unwanted particles in a slurry having an inlet 3 and a first outlet 8 and a second output 4 with an agitator 6(Figs 6 and 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the separation module disclosed by Hayashi to have further incorporated a floatation module as taught by Kramer in order to drain excess froth or unwanted liquid from the tank.
Furthermore, Kramer teaches a floatation module having a chemical composition including a frother. (paragraph 0023)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the separation module disclosed by Hayashi in view of Dobby to have further incorporated a floatation module as taught by Kramer in order to increase separation efficiency of unwanted debris from a slurry during abrasive slurry recycling process.
Furthermore, Brigante teaches an abrasive slurry dispensed from tube 18 and a  reclaimed slurry from supply tube 35. (1:16-19 and 5:5-6)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the feeders disclosed by Hayashi in view of Dobby and further in view of Kramer to have further incorporated such that each feeders configured to dispense an abrasive containing slurry on the polishing pad as taught by Brigante in order provide efficient partial slurry recirculation which allows a constant flow of fresh slurry thereby reducing potential concentration variation effects.  (5:26-31)
Regarding claim 23,  Hayashi in view of  Dobby and further in view of Kramer and further in view of Brigante discloses each and every limitation set forth in claim 21. Furthermore, Kramer teaches a collector configured to bond with one or more chemical in the slurry waste; and a modifier configured to alter a hydrophobicity and hydrophilicity of the one or more chemicals in the slurry waste. (paragraph 0022-0023)
Regarding claim 24, Hayashi in view of  Dobby and further in view of Kramer and further in view of Brigante discloses each and every limitation set forth in claim 21. However, Hayashi in view of Dobby and further in view of Kramer does not disclose the frother comprises alcohol (CsHuOH), phenol (C6HsOH), wood oil comprising pinene (C10H16), terpineol (C10H17QH), citronellal (C10H1sO), an inorganic material, and combinations thereof; the collector comprises a soap with a molecular structure that comprises R-COOH and RCOO- M, wherein R represents a chain of hydrocarbon and M represents a metal, sodium dithiophosphate (Na3PS202 ), ethyl amine (NC2C2Hs), a fatty acid, and combinations thereof; and the modifier comprises a pH adjuster, a dispersant, a molecule that comprises phosphate (P03-), an agglomerate, an inhibitor, an activator, an inorganic material, and combinations thereof.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to the frother comprises alcohol (CsHuOH), phenol (C6HsOH), wood oil comprising pinene (C10H16), terpineol (C10H17QH), citronellal (C10H1sO), an inorganic material, and combinations thereof; the collector comprises a soap with a molecular structure that comprises R-COOH and RCOO- M, wherein R represents a chain of hydrocarbon and M represents a metal, sodium dithiophosphate (Na3PS202 ), ethyl amine (NC2C2Hs), a fatty acid, and combinations thereof; and the modifier comprises a pH adjuster, a dispersant, a molecule that comprises phosphate (P03-), an agglomerant, an inhibitor, an activator, an inorganic material, and combinations thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 25, Hayashi in view of  Dobby and further in view of Kramer and further in view of Brigante discloses each and every limitation set forth in claim 21. Furthermore, Dobby teaches the agitator comprises a fan supported by a bearing, an ultrasonic device, an oscillator device, and combination thereof. (paragraph 0008)
Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi , US5647989 in view of Dobby, US20130140218 and further in view of Kramer, US20130306525 and further in view of Brigante, US6458020 and further in view of Iida, US6106728.
Regarding claim 22,  Hayashi in view of  Dobby and further in view of Kramer and further in view of Brigante discloses each and every limitation set forth in claim 21. However, Hayashi in view of Dobby does not disclose a filter module configured to remove particles from the recycled slurry, wherein the first outlet is fluidly connected to the filter module. 
Iida teaches discloses a separation module having multiple stages with chemicals furthermore having a filter 7 between an outlet Fp and a feeder 300. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus disclosed by Hayashi in view of Dobby and further in view of Kramer and further in view of Brigante to have further incorporated a filter module fluidly connected between the second feeder and the outlet  as taught by Iida in order to provide filter out any smaller foreign matter . (6:37-42)
Claims 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi , US5647989 in view of Kramer, US20130306525 and further in view of Brigante, US6458020 .
Regarding claim 27, Hayashi discloses a first feeder configured to supply a fresh slurry to a pad (first feeder associated with element 18 capable of supplying fresh slurry, Fig 2); a second feeder configured to supply a recycled slurry to the pad (feeder portion associated with portion 17, Fig 2); a substrate carrier configured to hold a substrate surface against the pad(elements 15d holding element 16, Fig 2).
However, Hayashi does not disclose a first flotation module configured to receive a slurry waste from the pad and convert the slurry waste to an intermediate recycled slurry; and a second flotation module configured to receive the intermediate recycled slurry and convert the intermediate recycled slurry and the first feeder configured to supply a fresh abrasive containing slurry to the pad. 
Kramer teaches a floatation device for filtration and separation of unwanted particles in a slurry. (Fig 1 and  paragraph 0023) wherein multiple flotation modules can be connected to one another. (paragraph 0022)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the separation module disclosed by Hayashi to have further incorporated a floatation module as taught by Kramer in order to increase separation efficiency of unwanted debris from a slurry during abrasive slurry recycling process.
Furthermore, Brigante teaches an abrasive slurry dispensed from tube 18 and a  reclaimed slurry from supply tube 35. (1:16-19 and 5:5-6)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the feeders disclosed by Hayashi in view of Kramer to have further incorporated such that each feeders configured to dispense an abrasive containing slurry on the polishing pad as taught by Brigante in order provide efficient partial slurry recirculation which allows a constant flow of fresh slurry thereby reducing potential concentration variation effects.  (5:26-31)
Regarding claim 29, Hayashi in view of Kramer and further in view of Brigante discloses each and every limitation set forth in claim 27. Furthermore, Kramer teaches each  floatation module oof the first and second flotation module comprises an agitator configured to cause a frother to create bubbles in the first and second flotation modules, and wherein the agitator comprises a fan supported by a bearing, an ultrasonic device, an oscillator device, and combinations thereof. (agitator element 11, Fig 2 and paragraph 0022)
Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi , US5647989 in view of Kramer, US20130306525 and further in view of Brigante, US6458020 and further in view of Iida, US6106728 and further in view of Kawashima, US6358125. 
Regarding claim 28, Hayashi in view of Kramer and further in view of Brigante discloses each and every limitation set forth in claim 27.  a filter module configured to receive the recycled slurry and remove particles in the recycled slurry; and a detection module configured to inspect chemical and physical properties of the recycled slurry. 
Iida teaches discloses a separation module having multiple stages with chemicals furthermore having a filter 7 between an outlet Fp and a feeder 300. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus disclosed by Hayashi in view of Kramer and further in view of Brigante to have further incorporated a filter module fluidly connected between the second feeder and the outlet  as taught by Iida in order to provide filter out any smaller foreign matter . (6:37-42)
Kawashima teaches a sensing mechanism 305 positioned between a nozzle and an outlet for measuring concentration of the polishing liquid. (Fig 1)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus disclosed by Hayashi in view of Kramer and further in view of Brigante and further in view of Iida to have further incorporated a detection module as taught by Kawashima in order to monitor and deliver a polishing liquid having a constant additive concentration can be supplied to the polishing liquid supply system. (6:60-63)

Allowable Subject Matter
Claims 26 and 30-31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations “an other inlet comprising one or more gas dispensers immersed in the fluid in the tank, wherein the one or more gas dispensers are configured to provide gas into the tank, and wherein the gas causes the frother to create bubbles in the fluid in the tank” fails to render the claimed invention obvious or anticipated. For instance, US20200316614  discloses  flotation cell having inlet and outlets with bubble dispensers however ‘6614 fails to disclose “an other inlet comprising one or more gas dispensers immersed in the fluid in the tank, wherein the one or more gas dispensers are configured to provide gas into the tank, and wherein the gas causes the frother to create bubbles in the fluid in the tank” wherein the floatation device is incorporated in recycling abrasive slurry.  Further search and consideration has failed to result in possible prior art that would render the claimed invention obvious or anticipated when claims 26 and 30-31 are rewritten in independent form with incorporating the dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 06/07/2022, with respect to the rejection(s) of claim(s) 1, 3-10, and 21-31 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further incorporating Brigante, US6458020 .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723